Title: To Alexander Hamilton from Oliver Wolcott, Junior, 1 April 1799
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Dr. Sir (Private)
Phila. Apl. 1. 1799

I have recd. your favour of March 21st. Mr. Wharton is a young man of virtue modesty and industry—he is pliant and docile—but I have observed no indications of invention or what may be called Talents. He is what I recommended him for, a proper person to copy and assist a man who has much business—but I do not think it probable that he could perform more than what is commonly expected of a clerk.
Genl McPherson it is said will march on Wednesday. I am grieved when I think of the situation of the govt. An affair which ought to have been settled at once will cost much time & perhaps be so managed as to encourage other and formidable rebellions. We have no Prest. here, & the appearance of languor & indecision are discouraging to the friends of govt. Mr. McH—— does the best in his power—yet his operations are such as to confirm more and more a belief of utter unfitness for the situation. The President has been informed of the disorders in that Dept. yet there appears no disposition to apply any correction. Expence, discord, and a general loss of confidence, will I fear be the only fruits of the regulations adopted by Congress for the interior defence of the country.
In this State affairs bear an unpleasant aspect: the Governor is habitually intoxicated every day & most commonly every forenoon. Dallas & Judge Kean possess the efficient powers of the government. The former has written to several Magistrates, that setting up Liberty Poles as they are called is no Crime, if done peaceably. The Judge is in pretty open collision with the Mayor who is a good Man. On Saturday night Brown &c were attacked in a most violent & cruel manner in their Houses. The Mayor ordered the Men to Prison, but on Sunday Morning, they were enlarged by order of Judge Mc.Kean. In short Mc.Kean & Dallas mean to have it understood, that they are determined to support all the turbulent & flagitious of the Community. I am not without hopes that this violent conduct will open the eyes of the people, if it does not, we shall soon have serious trouble in Pensylvania.
You know the state of things in the Country, the public opinion, the disposition of the President. If any thing can & ought to be done, and I can be of any service I will do it, however unpleasant.
I recd. the enclosed this morning & have shewn it to Mr. Mc.Henry—he says that the men are under your Orders & will leave Windsor immediately.
When you have read this be pleased to burn it—to prevent accidents.
I am Dr. Sir yrs. affectly
Oliv. Wolcott.
Genl. Hamilton
